                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

TOMMY L. LINGEFELT, SR.                             CIVIL ACTION NO. 18-1274

                                                    SECTION P
VERSUS
                                                    JUDGE TERRY A. DOUGHTY

LA. DEPT. OF PROBATION & PAROLE                     MAG. JUDGE KAREN L. HAYES


                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Tommy L. Lingefelt,

Sr.’s Petition for Writ of Habeas Corpus [Doc. No. 1] is DENIED and DISMISSED WITH

PREJUDICE as time-barred under 28 U.S.C. § 2244(d)(1).

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Petitioner’s claims

for monetary relief are DISMISSED WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED that Petitioner’s Motion for Preliminary Injunction [Doc.

No. 2], is DENIED AS MOOT.

        MONROE, LOUISIANA, this 24th day of October, 2018.




                                             ______________________________________
                                                          Terry A. Doughty
                                                     United States District Judge
